                Case 18-50639-CSS       Doc 3    Filed 10/05/18      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 15

IRISH BANK RESOLUTION CORPORATION                   Case No. 13-12159(CSS)
LIMITED (IN SPECIAL LIQUIDATION),

                Debtor.

PADDY McKILLEN, ANTHONY LEONARD,
and CLARENDON PROPERTIES LIMITED,

                Plaintiffs,

v.                                                   Adv. Proc. No. 18-50639 (CSS)

KIERAN WALLACE and EAMONN
RICHARDSON, foreign representatives,

                Defendants.


                       STIPULATION FOR EXTENSION OF TIME TO
                            SERVE ADVERSARY COMPLAINT

         WHEREAS, on July 13, 2018, the Plaintiffs filed the Motion of Paddy McKillen, Anthony

Leonard and Clarendon Properties Limited for Entry of an Order (I) Determining that the

Automatic Stay Does Not Apply or (II) Granting Relief from the Automatic Stay in Order to File

an Adversary Complaint (Case No. 13-12159, ECF 633] (“Lift Stay Motion”);

         WHEREAS, on that same day, Plaintiffs filed their complaint (the “Adversary

Complaint”) commencing an adversary proceeding, which is the subject of the Lift Stay Motion.

         WHEREAS, the time to serve the Adversary Complaint expires on October 11, 2018;

         WHEREAS, pursuant to Fed. R. Bankr. P. 7004, the Plaintiffs may for good cause

request an extension of time to serve the Adversary Complaint; and
               Case 18-50639-CSS         Doc 3       Filed 10/05/18   Page 2 of 3



        WHEREAS, the parties to this matter, needing additional time for the Court to respond to

the Lift Stay Motion have agreed to extend the time for Plaintiffs to complete service of the

summons and Adversary Complaint.

        THEREFORE, IT IS HEREBY STIPULATED AND AGREED to extend the time for

Plaintiffs to serve the Adversary Complaint for 90 days following this Court’s ruling on the Lift

Stay Motion.

        SO STIPULATED.

Dated: October 5, 2018                                Dated: October 5, 2018
Wilmington, Delaware                                  Wilmington, Delaware

GIBBONS P.C.                                          SKADDEN, ARPS, SLATE, MEAGHER
                                                      & FLOM LLP

By: /s/ Natasha M. Songonuga                          By: /s/ Van C. Durrer, II
Natasha M. Songonuga, Esq. (Bar No. 5391)             Van C. Durrer, II (I.D. No. 3827)
300 Delaware Avenue, Suite 1015                       Annie Li (admitted pro hac vice)
Wilmington, DE 19801-1671                             300 South Grand Avenue
Telephone: (302) 518-6300                             Los Angeles, California 90071
Facsimile: (302) 429-6294                             Telephone: (213) 687-5000
E-mail: nsongonuga@gibbonslaw.com                     Email: van.durrer@skadden.com
                                                             annie.li@skadden.com
-and-
                                                      Attorneys for the Foreign Representatives
Jennifer A. Hradil (admitted pro hac vice)            of Irish Bank Resolution Corporation
David N. Crapo (admitted pro hac vice)                Limited
One Gateway Center
Newark, NJ 07102-5310
Telephone: (973) 596-4523
Facsimile: (973) 639-6244
E-mail:    jhradil@gibbonslaw.com
           dcrapo@gibbonslaw.com

-and-

Anthony P. Callaghan (admitted pro hac vice)
One Pennsylvania Plaza, 37th Floor
New York, NY 10119-3701
Telephone: (212) 613-2000
Facsimile: (212) 290-2018

                                                 2
             Case 18-50639-CSS       Doc 3       Filed 10/05/18   Page 3 of 3



E-mail: acallaghan@gibbonslaw.com

Counsel for Movants, Paddy McKillen,
Anthony Leonard and Clarendon Properties
Limited



IT IS SO ORDERED.


__________________________________________________
THE HONORABLE CHRISTOPHER S. SONTCHI
CHIEF JUDGE UNITED STATES BANKRUPTCY COURT

DATE:__________________________, 2018




                                             3
